United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
W.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Lindenhurst, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-2350
Issued: March 14, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2007 appellant filed a timely appeal from a July 9, 2007 merit decision
of the Office of Workers’ Compensation Programs that denied his occupational disease claim.
Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
claim.
ISSUE
The issue is whether appellant met his burden of proof in establishing that he developed
an occupational disease in the performance of duty.
FACTUAL HISTORY
This case has previously been before the Board. On November 22, 2005 appellant, then a
53-year-old mail carrier, filed an occupational disease claim alleging that he developed “workrelated aches and pains” in the performance of duty. By decision dated March 1, 2006, the
Office denied appellant’s claim, finding that he submitted no medical evidence establishing that
he sustained medical condition causally related to his employment. Appellant requested

reconsideration and submitted a February 17, 2006 report from Dr. Lawrence A. Opisso, a
chiropractor, who diagnosed vertebral subluxation complex at C5-6, cervical disc displacement,
shoulder joint stiffness and lumbago based on an August 27, 2005 magnetic resonance imaging
(MRI) scan. By decision dated July 5, 2006, the Office denied modification of its March 1, 2006
decision. On December 22, 2006 the Board affirmed the Office’s decisions, finding that
Dr. Opisso’s February 17, 2006 report was not competent medical evidence as the chiropractor
based his cervical subluxation diagnosis on an MRI scan rather than x-ray testing as required by
the Act.1 The facts and history of the claim, as set forth in the Board’s prior decision, are
incorporated by reference.
On February 1, 2007 Dr. Opisso provided an addendum to his February 17, 2006 report.
He noted that appellant’s “primary diagnosis of vertebral subluxation complex at C5-6 was
confirmed by cervical spine x-rays taken on September 6, 2006.” Dr. Opisso explained that the
x-ray results as well as his physical examination of appellant confirmed the diagnosis of cervical
subluxation. He conducted a physical examination on January 30, 2007 and found that appellant
exhibited continuing symptoms of palpatory tenderness and fixation at C5-6 as well as altered
posture with increased dorsal kyphosis and cervical lordosis. Dr. Opisso found that appellant
was totally disabled and opined that his condition was causally related to his employment as a
mail carrier.
On May 21, 2007 appellant requested reconsideration of the Office’s July 5, 2006
decision.
In a July 9, 2007 decision, the Office denied modification of its July 5, 2006 decision.
The Office found that Dr. Opisso’s February 1, 2007 report was not considered medical evidence
from a physician because Dr. Opisso did not submit the x-ray film or x-ray report establishing a
spinal subluxation.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an “employee of the United States” within the meaning of the Act, that the claim
was timely filed within the applicable time limitation period of the Act, that an injury was
sustained in the performance of duty as alleged, and that any disabilities and/or specific
conditions for which compensation is claimed are causally related to the employment injury.3
These are the essential elements of each and every compensation claim regardless of whether the
claim is predicated upon a traumatic injury or an occupational disease.4

1

Docket No. 06-2057 (issued December 22, 2006).

2

5 U.S.C. §§ 8101-8193.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

2

An occupational disease or injury is one caused by specified employment factors
occurring over a longer period than a single shift or workday.5 The test for determining whether
appellant sustained a compensable occupational disease or injury is three-pronged. To establish
the factual elements of the claim, appellant must submit: “(1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying the factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the factors identified by the claimant.”6
The medical evidence required to establish causal relationship generally is rationalized
medical opinion evidence. Rationalized medical opinion evidence is medical evidence which
includes a physician’s rationalized opinion on the issue of whether there is a causal relationship
between the claimant’s diagnosed condition and the implicated employment factors.7 The
physician’s opinion must be based on a complete factual and medical background8 and must be
one of reasonable medical certainty9 explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the claimant.10
Section 8101(2) of the Act provides that the term “physician,” as used therein, “includes
chiropractors only to the extent that their reimbursable services are limited to treatment
consisting of manual manipulation of the spine to correct a subluxation as demonstrated by x-ray
to exist, and subject to regulation by the Secretary.”11 Office regulations provide that a
chiropractor may interpret his or her x-rays to the same extent as any other physician. To be
given any weight, the medical report must state that x-rays support the finding of spinal
subluxation. The Office will not necessarily require submittal of the x-ray, or a report of the
x-ray, but the report must be available for submittal on request.12
ANALYSIS
The Board previously found that appellant engaged in the employment activities alleged.
However, he has not presented sufficient medical evidence to establish that his diagnosed
condition was causally related to his employment factors.
5

D.D., 57 ECAB ___ (Docket No. 06-1315, issued September 14, 2006).

6

Michael R. Shaffer, 55 ECAB 386, 389 (2004), citing Lourdes Harris, 45 ECAB 545 (1994); Victor J.
Woodhams, supra note 4.
7

Conard Hightower, 54 ECAB 796 (2003); Leslie C. Moore, 52 ECAB 132 (2000).

8

Tomas Martinez, 54 ECAB 623 (2003); Gary J. Watling, 52 ECAB 278 (2001).

9

John W. Montoya, 54 ECAB 306 (2003).

10

Judy C. Rogers, 54 ECAB 693 (2003).

11

5 U.S.C. § 8101(2).

12

20 C.F.R. § 10.311(c).

3

On reconsideration appellant submitted a February 1, 2007 report from Dr. Opisso who
noted conducting x-ray testing on September 6, 2006, which he advised confirmed a diagnosis of
cervical subluxation. The February 1, 2007 report constitutes competent medical evidence
pursuant to the Act.13 Although the Office found that the February 1, 2007 report was not from a
physician because Dr. Opisso did not submit the x-ray film or an x-ray report, this was error.
The Office’s regulations provide that a chiropractor may interpret his own x-rays to the same
extent as any other physician and do not require that an x-ray film or x-ray report be submitted.
Instead, the regulations provide that the x-ray or a report of the x-ray be made available for
submittal upon request.14 The record before the Board does not indicate that the Office ever
requested an x-ray or x-ray report from Dr. Opisso.
Although Dr. Opisso’s February 1, 2007 report is competent medical evidence, it is not
sufficiently rationalized to establish a causal relationship between appellant’s diagnosed cervical
subluxation and his employment duties. The chiropractor did not identify any employment
factors or explain how they caused or contributed to appellant’s diagnosed subluxation.
Moreover, as Dr. Opisso did not take x-rays for more than nine months after appellant filed his
claim, this delay in testing also diminishes the probative value of the opinion offered.15 As
Dr. Opisso has not fully explained the processes by which appellant’s work as a letter carrier
would have caused or aggravated the diagnosed condition. His February 1, 2007 report is
insufficient to establish appellant’s claim. The Board finds that appellant has not established that
his cervical subluxation was causally related to his employment.
CONCLUSION
The Board finds that appellant has not met his burden of proof in establishing that he
developed an occupational disease in the performance of duty.

13

See Linda L. Mendenhall, 41 ECAB 532 (1990).

14

20 C.F.R. § 10.311(c).

15

See Mendenhall, supra note 13.

4

ORDER
IT IS HEREBY ORDERED THAT the July 9, 2007 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: March 14, 2008
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

